W l : , RULES I;OII I.AMTYER                             1
DISCIPL.IYARY ENFORCEMENT



       Betore this Court is a Petition to Adopt Rule Changes filed on September 11. 2006
by Shaun R. Thompson, Disciplinary Counsel. Mr. Thompson has attached to his
Petition an exhibit showing the existing rules and the proposed changes thereto.
       The Board of Trustees of the State Bar of Montana has not offered a response or
comment to this Petition. Therebre
       IT IS ORDERED that the Board of Tlustees of the State Bar of Montana is
granted 30 days   ill   which to prcpare; file and serTc it's response or comment on the
Petition.
       17- IS F1 jliTHER ORDERED that the Clerk of this Court give notice of this order
to :vlr. Thompson: to the Executive Director of the Sratc Bar of Montana, and to tile elrail-
of the Board of Trustees of the State Bar of Montana
                         11,s
       Dared this _lzt_-daq of September 2006.